DETAILED ACTION
Summary 
This Office Action is responsive to Applicant submission filed 12/22/2021.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered.
Claims 1-4, 7, and 11 have been amended, claim 17 has been canceled, and claim 21 newly added.  Claims 1-16 and 18-21 are currently pending.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-4, 9-14, 18, 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over GOUDA, US 4,891,736 in view of WEIN, US 9,474,137 and YAO et al, US 2014/0362565.
Re claim 1:
GOUDA teaches a head apparatus for a user comprising:
A structure having an opening (10) (Figures 1-5); and
At least one light source (22, 23, 24) positioned to the structure, a removable section of a top layer of the structure (21) covering the at least one light source, one or more fasteners fixedly attaching the removable section of the top layer of the structure (column 1, lines 59-62; column 2, lines 36-47; Figures 4 and 5).
GOUDA does not teach the at least one light sources comprises a sticker attachable to at least a portion of the surface of the structure, the sticker configured to receive power from a power source; 
WEIN teaches a power source coupled to a structure (i.e., the structure may be a hat (column 3, lines 59-63)); and
At least one light source positioned to the structure, wherein the at least one light source comprises a sticker attachable to at least a surface of the structure, the sticker configured to connect with and receive power from the power source (column 3, lines 59-63); wherein the power source is a battery pack attached to the structure (column 3, lines 59-63; column 4, lines 19-25).

YAO teaches a lighting device (100) comprising conductive portions configured to connect electrodes of an external power source [0057].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of WEIN in the apparatus of GOUDA for the purpose of providing the apparatus with a low profile lighting element easily applied to any surface.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of YAO in the apparatus of GOUDA, in view of WEIN, such that the light source receives power via electrodes coupled to the power source physically contacting as such connections are well known and commonly used in the art to facilitate electrical communication between circuits. 
  
Re claim 11:
GOUDA teaches a head apparatus for a user comprising:
A structure having an opening (10) (Figures 1-5); and
At least one light source (22, 23, 24) comprising one or more OLEDs or one or more OLEDs, a removable section of a tap layer of the structure (21) covering the at least one light source, one or more fasteners fixedly attaching the removable section of the top layer of the structure (column 1, lines 59-62; column 2, lines 36-47; Figures 4 and 5).

WEIN teaches a power source coupled to a structure (i.e., the structure may be a hat (column 3, lines 59-63)); and
At least one light source positioned to the structure, wherein the at least one light source comprises a sticker attachable to at least a surface of the structure, the sticker configured to connect with and receive power from the power source (column 3, lines 59-63).
WEIN does not disclose the power is received via electrodes couple to the power source, the sticker comprising conductive portions configured to physically contact the electrodes.
YAO teaches a lighting device (100) comprising conductive portions configured to connect electrodes of an external power source [0057].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of WEIN in the apparatus of GOUDA for the purpose of providing the apparatus with a low profile lighting element easily applied to any surface.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of YAO in the apparatus of GOUDA, in view of WEIN, such that the light source receives power via electrodes 
Re claims 2 and 12:
GOUDA, in view of WEIN and YAO, teaches the head apparatus of claims 1 and 11, wherein the at least one light source is arranged on at least one or more portions of the structure [Figure 5].
Re claims 3 and 13:
GOUDE, in view of WEIN and YAO, teaches the head apparatus of claims 1 and 11, wherein the at least one light source is positioned within at least one or more portions of the structure [Figure 5].
Re claims 4 and 14:
GOUDA, in view of WEIN and YAO, teaches the apparatus of claim 1 and 11, wherein the at least one light source is embedded in the structure [Figure 5].
Re claims 9 and 18:
GOUDA, in view of WEIN and YAO, teaches the head apparatus of claim 1, wherein the at least one light source is in a void of the structure such that the removable section covers the at least one light source (Figure 5).
Re claims 10 and 19:
GOUDA, in view of WEIN and YAO, teaches the head apparatus of claim 1, wherein illumination of the at least one light source is configured to be at least one or individually controlled and controlled as a group (column 2, lines 54-58).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over GOUDA, US 4,891,736 in view of WEIN, US 9,474,137 and YAO et al, US 2014/0362565, as applied in claim 1, and further in view of KIM, US 2015/0091437.
GOUDA, in view of WEIN and YAO, teaches the head apparatus of claim 1, but does not discuss a protective coating covering the sticker.
KIM teaches a light source comprising a sticker attachable to a surface, wherein the sticker is configured to receive power from a power source [0018] [0022] [0023] [0032]; wherein a protective coating covers the sticker [0026] [0028].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of KIM in the apparatus of GOUDA, in view of WEIN and YAO, such that a protective coating covers the sticker for the purpose of increasing the durability of the sticker against outside elements.

Claims 6, 7, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over GOUDE, US 4,891,736 in view of WEIN, US 9,474,137 and YAO et al, US 2014/0362565, as applied in claims 1 and 11, and further in view of FORGEY, US 2015/0195890.
Re claims 6, 7, 15, and 16:
GOUDE, in view of WEIN and YAO, teaches the head apparatus of claims 1 and 11, but does not explicitly teach the removable section comprises a transparent or semitransparent portion of the structure.

It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teaching of FOGEY in the head apparatus of GOUDE such that the removable section comprises a transparent or semitransparent portion of the structure for the purpose of facilitating light transmission from the helmet.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over GOUDE, US 4,891,736 in view of WEIN, US 9,474,137 and YAO et al, US 2014/0362565, as applied in claim 1, and further in view of PATEL et al, US 2018/0133060.
Re claim 8:
GOUDE, in view of WEIN and YAO, teaches the head apparatus of claims 4, but does not teach the at least one light source is removable.
PATEL teaches a helmet comprising removable light sources [0036] [0037] [0047] [0050] [Figures 2-4].
It would have been obvious to one of ordinary skill in the art before the effective filing data to further incorporate the aforementioned teachings of PATEL such that the at least one light source is removable for the purpose of replacing old, malfunctioning light sources without needing to replace the entire helmet (PATEL [0047]).  Examiner notes that the limitation of “the at least one light source is removable” is not supported by the .

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over GOUDE, US 4,891,736 in view of WEIN, US 9,474,137 and YAO et al, US 2014/0362565 and THOMPSON et al, US 2018/0055131.
Re claim 20:
GOUDE teaches a helmet comprising:
A structure having an opening (Figures 1-5);
A face mask attached to the structure (Figure 2); and
A removable section of the structure covering at least one light source, one or more fasteners fixedly attaching the removable section of the structure (column 1, lines 59-62; column 2, lines 36-47; Figures 4 and 5).
GOUDA does not teach the at least one light sources comprises a sticker attachable to at least a portion of an outer surface of the structure, the sticker configured to receive power from a power source; GOUDE does not state that the helmet is a football helmet.
WEIN teaches a power source coupled to a structure (i.e., the structure may be a hat (column 3, lines 59-63)); and
At least one light source positioned to the structure, wherein the at least one light source comprises a sticker attachable to at least a surface of the structure, the sticker configured to connect with and receive power from the power source (column 3, lines 59-63).

YAO teaches a lighting device (100) comprising conductive portions configured to connect electrodes of an external power source [0057].
THOMPSON teaches an illuminated helmet comprising a structure having an opening and a section of the structure covering at least one light source, wherein the helmet may be a football helmet [0027].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of WEIN in the apparatus of GOUDA for the purpose of providing the apparatus with a low profile lighting element easily applied to any surface.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of YAO in the apparatus of GOUDA, in view of WEIN, such that the light source receives power via electrodes coupled to the power source physically contacting as such connections are well known and commonly used in the art to facilitate electrical communication between circuits. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the helmet of GOUDE, in view of WEIN and YAO, as a football helmet.  While the helmets differ in overall appearance, they share the common goal of protecting the user’s head from impact.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA A GUDORF/Primary Examiner, Art Unit 2876